The offense is altering election returns; the punishment, confinement in the penitentiary for three years.
Fidge Covey v. The State, Opinion No. 19188, this day delivered, is a companion case. The questions considered in Covey's case [page 600 of this volume] are also presented in the present appeal. Hence we deem it unnecessary to set forth the appellant's contentions herein. The testimony is deemed sufficient to support the judgment of conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.